        Case 2:20-cv-02348-GGH Document 17 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PAUL JOSEPH MARTINEZ,                               No. 2:20-cv-02348 GGH P
12                       Petitioner,
13            v.                                          ORDER
14    MARCUS POLLARD, Warden,
15                       Respondent.
16

17          Petitioner is a state prisoner proceeding in pro se with a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. On January 4, 2021, the court received a letter written from another

19   inmate, Doyle Wayne Davis, regarding petitioner’s death. ECF No. 12. The undersigned issued an

20   order directing the respondent to confirm whether petitioner is deceased. ECF No. 13. Respondent has

21   filed a response and has confirmed the death of petitioner. ECF No. 16. Respondent has also included

22   ////

23   ////

24   ////

25   ////

26   ////

27   ////

28   ////
                                                         1
       Case 2:20-cv-02348-GGH Document 17 Filed 01/21/21 Page 2 of 2


 1   documentation from the state prison confirming petitioner’s death on December 28, 2020. ECF No.

 2   16-1. Because petitioner’s death renders this case moot, petitioner’s application for a writ of habeas

 3   corpus will be dismissed. Garceau v. Woodford, 399 F.3d 1101 (9th Cir. 2005).

 4       Accordingly, IT IS HEREBY ORDERED that:

 5       1. Petitioner’s application for a writ of habeas corpus is hereby DISMISSED as moot in light of

 6           petitioner’s death during the pendency of this action; and

 7       2. This case is closed.

 8   Dated: January 20, 2021
                                                  /s/ Gregory G. Hollows
 9                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
